                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

DEBRA HATTEN-GONZALES, et al.,

       Plaintiffs,

vs.                                                   Civ. No. 88-385 KG/CG
                                                      Consolidated with
                                                      Civ. No. 88-786 KG/CG
BRENT EARNEST, Secretary of the
New Mexico Human Services Department,

       Defendant.

          SECOND ORDER EXTENDING APPOINTMENT OF SPECIAL MASTER

       The Court notes that its appointment of the Special Master expires on January 1, 2019.

(Doc. 809). In considering Defendant’s actions during the past year, the Court finds that, while

Defendant has made progress in complying with the Second Revised Modified Settlement

Agreement and Order (Doc. 854-1), court orders, and federal law, Defendant still has compliance

issues in need of resolution. The Court, therefore, determines that it is appropriate to extend the

Special Master’s appointment until June 30, 2019, and that the appointment will continue as

provided by (Docs. 751 and 762).

       IT IS SO ORDERED.




                                                      _______________________________
                                                      UNITED STATES DISTRICT JUDGE
